         Case 4:21-cv-00264-SGC Document 27 Filed 04/07/21 Page 1 of 2                                  FILED
                                                                                               2021 Apr-07 PM 12:42
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

CAROL GUY, as representative of the
                                 )
ESTATE OF STEVEN MULLINS,        )
                                 )
           Plaintiff,            )
                                 )
                      v.         )
                                 ) Case No.: 4:21-CV-00264-SGC
JEFFERSON DUNN, GRANTT CULLIVER, )
CHARLES DANIELS, JEFFREY         )
WILLIAMS, EDWARD ELLINGTON,      )
CHRISTY VINCENT, KARLA JONES,    )
GWENDOLYN GIVENS, ANTHONY        )
BROOKS, GARY MALONE, KEVIN       )
WHITE, CARLA GRAHAM, ANGELIA     )
GORDY, WILLIAM RAGSDALE, ANOINE )
PRICE, NEKETRIS ESTELLE, TANYA   )
ARY, CYNTHIA CAVER, LATONYA      )
SCOTT, and OFFICER WILSON,       )
           Defendants.           ) JURY TRIAL DEMANDED
                                 )
                                 )

                  REQUEST FOR SERVICE VIA CERTIFIED MAIL

       Plaintiff Lakeisha Ezell, by her attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, respectfully requests that Defendant Charles Daniels be served

via certified mail pursuant to Alabama Rules of Civil Procedure 4(i)(2) and Federal Rules of

Civil Procedure 4(e)(1).

                                            Respectfully submitted,
                                            LAKEISHA EZELL
                                            BY: /s/ Ruth Brown_
                                             Counsel of Record
        Case 4:21-cv-00264-SGC Document 27 Filed 04/07/21 Page 2 of 2




Ruth Z. Brown (pro hac vice)
Megan Pierce (pro hac vice)
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
T: 312-243-5900
F: 312-243-5902
E: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com




                                      2
